DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 8 December 2021.  These drawings are acceptable.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16, 18-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gervasi et al. (US 6,623,687).
As to claim 1, Gervasi teaches a build part (three-dimensional object shown for example in Fig 10) comprising: a body that is additively manufactured on a platform (one example of the additive manufacturing setup is shown in Fig 1. Gervasi Col 1 lines 58+ teaches the additive manufacturing process may be LENS), the body defined by multiple layers of material consecutively stacked along a build axis and fused together (the LENS technique “deposits thin metal lines on the substrate surface” (Col 2 lines 2-3)), wherein the body defines one or more fluid channels for directing fluid through the body (Col 9 lines 16+: “FIG. 10 illustrates an object F , wherein each of the one or more fluid channels is oriented such that a centerline of the respective fluid channel is angled no greater than a maximum offset angle relative to the build axis throughout the length of the respective fluid channel (as shown below in isolated sections b and a, the channels are offset from the vertical build axis z), wherein the maximum offset angle is no less than 45 degrees and no greater than 75 degrees (as illustrated in Figure 11 the channels follow a generally cube-shaped pattern where each arm is offset by 90 degrees from the others. As shown in Fig 10, the boxes are illustrated to be turned on their angles. Thus Gervasi teaches the offset of the channels from the vertical is about 45 degrees, which is no greater than 75 degrees. Examiner notes the claim includes a maximum offset angle lower limit of 45 degrees, however this is rendered inconsequential to the claim since the channel must be angled no greater than a maximum offset angle.), wherein at least one of: (i) a first fluid channel of the one or more fluid channels includes a bend that separates a first segment of the first fluid channel from a second segment of the first fluid channel, and the centerline of the first fluid channel along the first segment is angled greater than the maximum offset angle relative to the centerline along the second segment (a bend is illustrated for example at isolated section a in the figure below. Since the channels follow the arms of a cube, the angles they are offset from each other is about 90, which is greater than 75.); or (ii) the first fluid channel intersects a second fluid channel of the one or more fluid channels at a juncture location, and the centerline of the first fluid channel extending from the juncture location is angled greater than the maximum offset angle relative to the centerline of the second fluid channel extending from the juncture location (an intersection is illustrated for example at isolated section b in the figure below. Since the channels follow the arms of a cube, the angles they are offset from each other is about 90, which is greater than 75.).

    PNG
    media_image1.png
    874
    716
    media_image1.png
    Greyscale

As to claim 2, Gervasi teaches the build part of claim 1, wherein the build axis is orthogonal to a build surface of the platform (as illustrated above, the z axis is vertical. Gervais teaches the model is indexed vertically within the three dimensional building apparatus, see Col 4 lines 53+).
As to claim 3, Gervasi teaches the build part of claim 1, wherein the maximum offset angle is no greater than 60 degrees (45 degrees is less than 60 degrees.).
As to claim 4, Gervasi teaches the build part of claim 1, wherein the first fluid channel of the one or more fluid channels has a broad diameter section (the fluid channels extending vertically below the section b identified above are illustrated to have a broader diameter than the channels of section b), a narrow diameter section (the channels of section b), and a transition region extending from the broad diameter section to the narrow diameter section (the two lower channels of section b can be interpreted as transitions from the narrow channel at the top to the broader vertical channels below), and a tangent line extending from an inner wall of the first fluid channel along the transition region is angled no greater than the maximum offset angle relative to the build axis (the tangent line follows the lower legs of the channels in section b, and is thus 45 degrees.).
As to claim 5, Gervasi teaches the build part of claim 1, wherein the centerline of the first fluid channel extending from the juncture location is angled no greater than the maximum offset angle relative to the build axis, and the centerline of the second fluid channel extending from the juncture location is angled no greater than the maximum offset angle (the centerlines of the channels shown in Fig 10 of Gervasi are all offset 45 degrees from vertical.).
As to claim 6, Gervasi teaches the build part of claim 1, wherein the centerline of the first fluid channel, along the length of the curve or bend, is angled no greater than the maximum offset angle relative to the build axis (the centerlines of the channels shown in Fig 10 of Gervasi are all offset 45 degrees from vertical. This includes the bend illustrated in section a, above).
As to claim 7, Gervasi teaches the build part of claim 1, wherein the one or more fluid channels include a primary fluid channel and multiple branch fluid channels that intersect the primary fluid channel at different locations along the length of the primary fluid channel, and wherein a line extending from a first end of the primary fluid channel to a second end of the primary fluid channel opposite the first end is oblique relative to the build axis (as shown in Fig 10, any of the channels 812 may be considered the primary channel. Each of the channels is 45 degrees from the vertical, and thus the channels are all oblique with respect to the z axis.).
As to claim 8, Gervasi teaches the build part of claim 1, wherein the body is free of internal support structures within the one or more fluid channels while being additively manufactured on the platform (the channels 812 are taught by Gervasi to act as supports, and thus the channels are understood to be free from supports).
As to claim 9, Gervasi teaches the build part of claim 1, wherein at least a subset of the one or more fluid channels has a circular cross-sectional shape (Gervasi teaches several interchangeable embodiments. The embodiment of Fig 11 is illustrated as a square cross section, the embodiment of Fig 4 is illustrated as a cross-cross section, and the embodiment of Fig 6 is illustrated as a circular cross section.).
As to claim 10, Gervasi teaches the build part of claim 1, wherein the body is composed of at least one metal (the LENS technique described at Col 1-2 teaches the parts are built of metal.).
As to claim 11, Gervasi teaches the build part of claim 1, wherein the one or more fluid channels include multiple fluid channels, and wherein the body is a hydraulic manifold that includes multiple interconnected pipes defining the fluid channels (Col 9 lines 16+: “FIG. 10 illustrates an object F having a first lattice 800 providing a plurality of hollow legs and nodes, 804, 808 for conducting a fluid (not shown). The lattice 800 is thus useful for conducting a fluid such as air or oil.”).
As to claim 12, Gervasi teaches a method comprising: additively-manufacturing a build part by consecutively depositing and fusing layers of material in a stack oriented along a build axis (one example of the additive manufacturing setup is shown in Fig 1. Gervasi Col 1 lines 58+ teaches the additive manufacturing process may be LENS. The LENS technique “deposits thin metal lines on the substrate surface” (Col 2 lines 2-3)), wherein the layers of material are consecutively deposited and fused according to a build plan to define one or more fluid channels through the build part for directing fluid through the build part (Col 9 lines 16+: “FIG. 10 illustrates an object F having a first lattice 800 providing a plurality of hollow legs and nodes, 804, 808 for conducting a fluid (not shown). The lattice 800 is thus useful for conducting a fluid such as air or oil.”)., wherein the layers of material are consecutively deposited and fused to orient each of the one or more fluid channels such that a centerline of the respective fluid channel is angled no greater than a maximum offset angle relative to the build axis throughout the length of the respective fluid channel (as shown above in isolated sections b and a, the channels are offset from the vertical build axis z), wherein the maximum offset angle is no less than 45 degrees and no greater than 75 degrees (as illustrated in Figure 11 the channels follow a generally cube-shaped pattern where each arm is offset by 90 degrees from the others. As shown in Fig 10, the boxes are illustrated to be turned on their angles. Thus Gervasi teaches the offset of the channels from the vertical is about 45 degrees, which is no greater than 75 degrees. Examiner notes the claim includes a maximum offset angle lower limit of 45 degrees, however this is rendered inconsequential to the claim since the channel must be angled no greater than a maximum offset angle.), and wherein the layers of material are consecutively deposited and fused such that at least one of (i) a first fluid channel of the one or more fluid channels includes a bend that separates a first segment of the first fluid channel from a second segment of the first fluid channel, and the centerline of the first fluid channel along the first segment is angled greater than the maximum offset angle relative to the centerline along the second segment (a bend is illustrated for example at isolated section a in the figure above. Since the channels follow the arms of a cube, the angles they are offset from each other is about 90, which is greater than 75.); or (ii) the first fluid channel intersects a second fluid channel of the one or more fluid channels at a juncture location, and the centerline of the first fluid channel extending from the juncture location is angled greater than the maximum offset angle relative to the centerline of the second fluid channel extending from the juncture location (an intersection is illustrated for example at .
As to claim 13, Gervasi teaches the method of claim 12, wherein the layers of material are consecutively deposited in the stack located on a platform such that the build part grows in a build direction relative to the platform, the build axis parallel to the build direction (as illustrated above, the z axis is vertical. Gervais teaches the model is indexed vertically within the three dimensional building apparatus, see Col 4 lines 53+).
As to claim 14, Gervasi teaches the method of claim 12, wherein the maximum offset angle is no greater than 60 degrees (45 degrees is less than 60 degrees.).
As to claim 15, Gervasi teaches the method of claim 12, wherein the layers of material are consecutively deposited and fused such that the one or more fluid channels are free of internal support structures as the layers are deposited and fused to define the one or more fluid channels (the channels 812 are taught by Gervasi to act as supports, and thus the channels are understood to be free from supports).
As to claim 16, Gervasi teaches the method of claim 12, wherein the layers of material are consecutively deposited and fused such that at least a subset of the one or more fluid channels has a circular cross- sectional shape (Gervasi teaches several interchangeable embodiments. The embodiment of Fig 11 is illustrated as a square cross section, the embodiment of Fig 4 is illustrated as a cross-cross section, and the embodiment of Fig 6 is illustrated as a circular cross section.).
As to claim 18, Gervasi teaches the method of claim 12, wherein the one or more fluid channels include multiple fluid channels, and additively-manufacturing the build part includes consecutively depositing and fusing the layers of material to define a hydraulic manifold that includes multiple interconnected pipes defining the fluid channels (Col 9 lines 16+: “FIG. 10 illustrates an object F having a first lattice 800 providing a plurality of hollow legs and nodes, 804, 808 for conducting a fluid (not shown). The lattice 800 is thus useful for conducting a fluid such as air or oil.”).
As to claim 19, Gervasi teaches a method comprising: producing a design (the design shown in Fig 10 is implicitly produced) for a build part that includes plural fluid channels extending through a body (channels 812 are useful for conveying fluid as described in Gervasi Col 9 lines 16+) of the build part with at least some of the fluid channels extending in different directions and intersecting one another within the body (as shown in Fig 10.), wherein producing the design includes determining a selected axis through the build part which is oriented no greater than a maximum offset angle relative to a respective centerline of each of the fluid channels (in the case of the device of Fig 10 of Gervasi, the channels are each offset from the vertical build axis, by about 45 degrees, since the channels represent arms of a cube, and are thus offset from each other by 90 degrees. The cubes are illustrated in Fig 10 to be on their edges, and thus the arms of the cubes are offset from the vertical by 45 degrees.), throughout the respective lengths of the fluid channels, the maximum offset angle being no less than 45 degrees and no greater than 75 degrees (as explained above); selecting an orientation for the build part relative to a build surface of a platform such that the selected axis is orthogonal to the build surface (Gervasi teaches the build direction is vertical, see Col 4 lines 44+); and generating, via one or more processors, a build plan based on the design and the orientation (Gervasi teaches the build plan, including the slicing of the layers is performed by CAD/CAM software, see Col 2 lines 14+), the build plan including instructions for an additive manufacturing system to produce the build part on the platform in a build direction parallel to the selected axis (as described at Col 2 lines 14+ with respect to CAD/CAM software.).
As to claim 20, Gervasi teaches the method of claim 19, further comprising additively-manufacturing the build part by consecutively depositing and fusing layers of material in a stack according to the build plan (as described by the LENS technique at Col 1 lines 58-Col 2 line 13).
As to claim 21, Gervasi teaches the method of claim 19, the design is produced such that at least one of: (i) a first fluid channel of the fluid channels includes a bend that separates a first segment of the first fluid channel from a second segment of the first fluid channel, and the centerline of the first fluid channel along the first segment is angled greater than the maximum offset angle relative to the centerline along the second segment (a bend is illustrated for example at isolated section a in the figure above. Since the channels follow the arms of a cube, the angles they are offset from each other is about 90, which is greater than 75.); or (ii) the first fluid channel intersects a second fluid channel of the fluid channels at a juncture location, and the centerline of the first fluid channel extending from the juncture location is angled greater than the maximum offset angle relative to the centerline of the second fluid channel extending from the juncture location (an .
Response to Arguments
Applicant’s arguments, see pages 7-12, filed 8 December 2021, with respect to the rejection(s) of claim(s) 1-20 under Tessiereau, Jones, and Kedor have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Gervasi.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB JAMES CIGNA whose telephone number is (571)270-5262. The examiner can normally be reached 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        13 January 2022